Exhibit 99.0 Karen Handel Secretary Of State Office Of The Secretary Of State Corporations Division Articles Of Amendment Of Articles Of Incorporation Article One The Name Of The Corporation Is: PlanetLink Communication, Inc Article Two The Corporation Hereby Adopts The Following Amendment To Change The Name Of The Corporation. The New Name Of The Corporation is: DnC Multimedia Corporation Article Three The Amendment Was Duly Adopted By The Following Method (choose one box only): £ The amendment was adopted by the incorporators prior to the issuance of shares. £ The amendment was adopted by a sufficient vote of the shareholders. T The amendment was adopted by the board of directors without shareholder action as shareholder action was not required. Article Four The Date Of The Adoption Of The Amendment Was: December 7, 2007 Article Five The Undersigned Does Hereby Certify That A Notice To Publish The Filing Of Articles Of Amendment To Change The Corporation's Name Along With The Publication Fee Of $40.00 Has Been Forwarded To The Legal Organ Of The County Of The Registered Office As Required By O.C.G.A. §14-2-1006.1 IN WITNESS WHEREOF, the undersigned has executed these Articles Of Amendment On December 12,2007 /s/ M. Dewey Bain (Date) (Signature And Capacity in which signing) President
